Citation Nr: 1703969	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-18 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disability, to include dysthymic disorder, for the period on appeal prior to December 3, 2015.

2.  Entitlement to an evaluation in excess of 70 percent for an acquired psychiatric disability, to include dysthymic disorder, from December 3, 2015.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of surgery for a strain of the right 4th finger.

4.  Entitlement to an initial compensable evaluation for bilateral shin splints.

5.  Entitlement to service connection for a left shoulder strain.

6.  Entitlement to service connection for a lower back disability.

7.  Entitlement to service connection for a skin disability of the feet, to include bilateral tinea pedis and hyperkeratosis.

8.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to June 2009.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In his July 2013 substantive appeal, the Veteran requested a hearing before the Board videoconference.  The Veteran, however, failed to appear as scheduled in February 2015, and no request for postponement or rescheduling was received.  The request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.702(d).

The issue of entitlement to service connection for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the period on appeal prior to December 3, 2015, the Veteran's acquired psychiatric disability was productive of occupational and social impairment with reduced reliability and productivity.

2.  For the period from December 3, 2015, the Veteran's acquired psychiatric disability was not productive of total occupational and social impairment.

3.  Residuals of surgery for a strain of the right 4th finger are productive of painful limited motion.

4.  Shin splints are not productive of symptomatology analogous to complete paralysis or to moderate or severe incomplete paralysis.

5.  A left shoulder strain is not related to service.

6.  Hyperkeratosis of the feet arose in service.

7.  The Veteran does not have a current hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but not in excess thereof, for an acquired psychiatric disability, to include dysthymic disorder, for the period on appeal prior to December 3, 2015, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2016).

2.  The criteria for an evaluation in excess of 70 percent for an acquired psychiatric disability, to include dysthymic disorder, from December 3, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2016).

3.  The criteria for an initial evaluation in excess of 10 percent for residuals of surgery for a strain of the right 4th finger have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2016).

4.  The criteria for an initial compensable evaluation for bilateral shin splints have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8523 (2016).

5.  The criteria for service connection for a left shoulder strain have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for hyperkeratosis of the feet have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided VA examinations of his mental health and skin in October 2010 and of his finger, shin splints, shoulder, and lower back in November 2010.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to hearing loss, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that the evidence weighs against a current disability and VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Acquired Psychiatric Disability

The Veteran claims an increase to his ratings for dysthymic disorder.

The Veteran's dysthymic disorder his rated as persistent depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9433; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's initial 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

The Veteran underwent a VA examination in October 2010.  He reported symptoms of depression and self-isolation.  He reported being depressed most of the time for the prior two years.  He reported poor appetite, frequent oversleeping, hopelessness, and lack of energy and motivation.  He reported difficulty with concentration.  He was diagnosed with dysthymic disorder and assigned a GAF score of 60.  The examiner found that the Veteran's depression caused him significant subjective distress, mild to moderate difficulties in his social and occupational functioning, and moderate impairment to thought process and communication.

VA treatment records reflect that in October 2011 the Veteran reported that he was diagnosed with bipolar disorder as a child but had been feeling more depressed over the last few years.  Symptoms included disinterest, pessimism, lack of confidence, and erratic sleep cycle.  He was diagnosed with depression and dysthymic disorder and assigned a GAF score of 57.  In December 2011 he reported depressive spells that had occurred the prior two months and last about a day.  He reported starting a new job.  His psychiatrist diagnosed dysthymic disorder with probable bipolar disorder and assigned a GAF score of 56.  In January 2012, he reported increased agitation and irritability with continued loss of interest, lack of energy, and low confidence.  He reported feeling more depressed and lethargic with a decreased appetite in February 2012.  Bipolar disorder was removed from his diagnosis, leaving dysthymic disorder and depression.

In March 2012, the Veteran underwent a neuropsychological evaluation with a VA psychologist upon referral from his VA treating psychiatrist.  He demonstrated overall cognitive functioning in the superior range.  Within specific cognitive domains, he exhibited relative weaknesses in the areas of attention and executive functioning.  In contrast, his scores in the areas of processing speed, learning and memory, and language were intact and in many cases above average.  Self-reporting revealed the presence of mild attention deficit hyperactivity disorder (ADHD) symptoms.  His emotional status was stable but characterized by dissatisfaction with current life circumstances, poor stress tolerance, oppositional behavior, difficulties with authority figures, and hyperactivity/impulsivity.  The psychologist agreed with the treating psychiatrist's assessment of dysthymic disorder, added a diagnosis of combined-type ADHD, and noted that there does not appear to be evidence substantiating a diagnosis of bipolar disorder.

VA treatment records reflect that in April 2012 the Veteran reported feelings of hopelessness.  His diagnosis continued as ADHD, depression, and dysthymic disorder.  His assigned GAF score was 55.  In June 2012 he reported an "up and down" mood, with feelings of depression, loneliness, and boredom.  He reported no problems with sleep or appetite.  His GAF score was increased to 57.  

In September 2013 the Veteran underwent a VA behavior health lab consultation and reported symptoms consistent with major depression and posttraumatic stress disorder (PTSD).  The interview revealed moderate depressive symptoms, which the Veteran stated made it extremely difficult to do his work, take care of things at home, or get along with others.  He reported passive suicidal ideation in the prior year with not current plan.  He scored 46 on the PTSD checklist; scores range from 17 to 85 with a score greater than 50 considered clinically significant.  Symptoms included being upset, avoidance, loss of interest, feeling distant and numb, feeling nervous, difficulty with concentration, trouble sleeping, and irritability.  There were no psychotic or manic symptoms.  He reported being single and unemployed, contact with friends or relatives about once per week.  

VA treatment records reflect that in January 2014 the Veteran reported depression that comes and goes.  He reported that he had no problems with sleep and appetite but had poor motivation and mild anhedonia.  He denied suicidal ideation.  He reported worrying, irritability, and anger difficulties.  He was diagnosed with dysthymia and ADHD by his history.  He declined therapy.  From March 2014 to June 2014, the Veteran attended a series of court-mandated anger management sessions with a VA psychologist after an altercation over a parking spot with a neighbor.  Throughout the sessions he typically reported his mood as "okay" or "fine" and exhibited a normal affect and thought process.  At a November 2014 mental health intake consultation, the Veteran was diagnosed with an alcohol-induced mood disorder and a history of ADHD.  He declined therapy and angrily left when his psychiatrist would not prescribe the desired medication.  In June 2015, he sought treatment for depression.  He denied a history of trauma or any PTSD-like symptoms.  He reported feelings of failure, hopelessness, and passive suicidal ideation.  In September 2015 he reported that he lived with his current girlfriend and that their relationship had no significant distress.  His diagnosis was depression, rule out major depression, ruleout inattentive ADHD secondary to depression, and rule out bipolar disorder.

On December 3, 2015, the Veteran underwent a VA mental health evaluation by a contract provider.  The report notes that the Veteran just got married and gets along well with his wife.  He reported that he has friends but often declines to go out with them because he does not feel like it.  Occupationally, he reported that he trained to be a corrections officer but was expelled from the program after getting into an altercation with another trainee.  He subsequently got a job in sales, which he reported he was successful at.  He did not enjoy it, however, so he quit the job to go to school.  He reported that he was a full-time student but was failing all his subjects, describing himself as "too broken to be fixed."  He reported depression.  He stated that he sought treatment for his depression, but stopped going to his therapy because his doctor refused to prescribe Ritalin.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting ability to function, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  He demonstrated normal affect but sat rigidly and appeared uncomfortable, stating that he does not like to talk to people.  The examiner diagnosed persistent depressive disorder which was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

For the period prior to December 3, 2015, the Board finds that an evaluation of 50 percent is warranted for an acquired psychiatric disability.  His 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  A higher 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity.  The Veteran's disability picture is more accurately contemplated by the 50 percent criteria.  His GAF scores, which range from 55 to 60, indicate moderate symptoms.  His VA examiner found mild to moderate difficulties in his social and occupational functioning, and moderate impairment to thought process and communication.  Furthermore, his VA treatment records reflect reports of symptoms more constant in nature, as described in the 50 percent criteria and as opposed to the 30 percent criteria which contemplates occasional and intermittent occupational and social impairment.  For these reasons, and upon application of all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent evaluation is warranted for an acquired psychiatric disability for the period on appeal prior to December 3, 2015.

The Board further finds that an evaluation in excess of 50 percent is not warranted for the Veteran's acquired psychiatric disability for this period.  Higher evaluations are available for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, or for total occupational and social impairment.  The Board finds that the evidence weighs against manifestations of such severity.  Aside from some angry outbursts, the Veteran's conversation, behavior, and self-care have been routine and normal.  He reported that he was successful in at least one of the jobs he held during this period.  While he has exhibited isolating behaviors, he has maintained relationships with his family, moved in with his girlfriend.  Though he reports that he sometimes declines going out with friends because of is isolative behavior, the very fact of the invitations shows that he was maintaining interpersonal relationships.  Furthermore, his GAF scores remained 55 or higher for the entirety of the period that they were measured, indicating symptoms in the moderate range.  For these reasons, the Board finds that an evaluation in excess of 50 percent for an acquired psychiatric disability is not warranted for the period prior to December 3, 2015.

For the period from December 3, 2015, the Board finds that an evaluation in excess of 70 percent for an acquired psychiatric disability is not warranted.  His current 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  The next higher rating of 100 percent for total occupational and social impairment is not warranted, as such a rating contemplates severe to profound symptoms manifested by behavior reflecting a persistent disconnect with reality; the Board finds little evidence of such manifestations, symptoms, or impairment.  Rather, the only evidence on the record from this period is the December 2015 examination report.  This examination report did not find total occupational and social impairment; instead the examiner specified that the Veteran suffered from persistent depressive disorder which was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  This is commensurate with the 70 percent rating criteria.  Furthermore, there is no indication anywhere in the record that the Veteran has ever been hospitalized or even needs any continuous form of treatment for his disability.  For these reasons, the Board finds that an evaluation in excess of 70 percent for an acquired psychiatric disability is not warranted for the period from December 3, 2015.

Finger

The Veteran claims an increased rating for residuals of surgery for a strain of the right 4th finger (ring finger).

The Veteran's finger disability is evaluated as limitation of motion of the ring finger under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Compensable ratings are not available under this code.  The Veteran's current 10 percent rating is a minimum compensable rating based on x-ray evidence of arthritis and evidence of painful motion.  38 C.F.R. § 4.59.  There are no schedular ratings in excess of 10 percent available for disabilities of the ring finger alone. 

The Veteran underwent a VA examination in November 2010.  He reported intermittent mild to moderate pain in the right ring finger occurring with cold and rainy days approximately once weekly and lasting one hour.  He reported difficulty grasping, writing, and lifting more than 40 pounds due to pain.  He denied flare-ups.  Physical examination revealed moderate swelling of the joint with mild to moderate tenderness on palpation lateral deviation approximately 20 degrees.  On functional evaluation, he could oppose the tip of his right thumb with the tip of his right ring finger but he had difficulty in touching the tip of the right ring finger to the median transverse fold of the right palm.  On attempts, distance between the palm and the finger was one centimeter.  Grasping objects, strength, and dexterity were mildly to moderately decreased.  There was a mild to moderate functional impairment in regards to the right hand grasping, pushing, pulling, twisting, probing, writing, touch, and expression, as it relates to the right ring finger.  The examiner diagnosed a right fourth finger strain status post residuals of surgery.

The Board finds that an evaluation in excess of 10 percent for the Veteran's ring finger is not warranted.  Higher schedular evaluations are not available for a disability of the ring finger absent involvement of other fingers.  Furthermore, the Veteran has not identified any symptoms beyond the painful limited motion for which is contemplated by his 10 percent evaluation.  The mild to moderate functional impairment identified by the examiner is the direct product of the painful limitation of motion contemplated by the criteria for his current rating.  See DeLuca, 8 Vet. App. at 204-07.  The Board recognizes that the Veteran's finger has not been examined since November 2010.  The duty to assist, however, does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  There is no indication in the Veteran's medical records or in his statements that his finger disability has worsened since November 2010.  Indeed, he has supplied no statements and there is no evidence of treatment in his VA medical records.  For these reasons, the Board finds that an evaluation in excess of 10 percent for the Veteran's ring finger is not warranted.

Shin Splints

The Veteran claims a compensable rating for bilateral shin splints.

The Veteran's shin splints are rated as analogous to incomplete paralysis of the anterior tibial nerve (deep peroneal) under 38 C.F.R. § 4.124a, Diagnostic Code 8523.  His current noncompensable rating is warranted for mild incomplete paralysis of the nerve.  A 10 percent rating is warranted for moderate incomplete paralysis, a 20 percent rating is warranted for severe incomplete paralysis, and a maximum 30 percent rating is warranted for complete paralysis with dorsal flexion of the foot lost.

The Veteran underwent a VA examination in November 2010.  He reported mild intermittent pain occurring once per week and lasting one hour.  He denied weakness, stiffness, swelling, heat, redness, drainage, or instability.  He denied flare-ups or the use of assistive devices.  He reported difficulty standing for more than 20 minutes, walking for more than one hour, and running for more than a half hour.  Gait was normal.  Physical examination revealed no evidence of deformity, angulation, false motion, shortening, intraarticular involvement, malunion, nonunion, loose motion, or false joint.  There was mild or minimal tenderness bilaterally, but no edema, pain on motion, weakness, redness, or heat.  There was no joint involvement noted.

The Board finds that a compensable evaluation is not warranted for the Veteran's shin splints.  His current noncompensable evaluation is warranted for mild symptomatology.  Higher ratings are available for symptoms analogous to complete paralysis or to moderate or severe incomplete paralysis.  There is no evidence of such manifestations here.  The VA examination revealed no symptoms beyond mild or minimal tenderness, and the only symptoms reported were mild intermittent pain occurring once per week and lasting one hour, which led to difficulty standing, walking, or running for prolonged periods.  The Board recognizes that the Veteran's shin splints have not been examined since November 2010.  The duty to assist, however, does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  There is no indication in the Veteran's medical records or in his statements that his shin splints have worsened since November 2010.  Indeed, he has supplied no statements and there is no evidence of treatment in his VA medical records.  For these reasons, the Board finds that an compensable evaluation for shin splints is not warranted.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including depression, painful limited motion of the finger, and intermittent shin pain with mild tenderness, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his depression, ring finger, and shin splints are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Left Shoulder

The Veteran claims service connection for a left shoulder strain.

Service treatment records reflect that in February 2007 the Veteran reported bilateral shoulder pain.  He stated that during training he kept hitting his shoulder wrong with the butt of his rifle.  He was diagnosed with a bilateral shoulder strain.  At his June 2009 report of medical history upon separation, he reported a history of left shoulder pain in boot camp that had resolved.

The Veteran underwent a VA examination in November 2010.  He reported that he developed a left shoulder condition due to prolonged physical military activity, specifically prolonged standing, walking running, climbing, jumping, lifting, and running.  He reported moderate intermittent pain, stiffness, and weakness occurring three to four times daily and lasting one hour.  He was diagnosed with left shoulder strain with limited motion.  The examiner opined that this disability was not related to service, as there was no evidence of symptoms at the Veteran's discharge examination.

VA treatment records reflect that in September 2011 the Veteran reported left shoulder pain.  He was diagnosed with neck pain and referred for x-rays.  A November 2011 physical therapy record reflects that these x-rays were normal.

The Board finds that the evidence weighs against a finding that a left shoulder strain is related to service.  The VA examiner's opinion is probative, in that is explains that the Veteran's strain was not in existence when he was discharged.  Although there is evidence of bilateral shoulder pain in February 2007, upon separation in June 2009 the Veteran reported that his shoulder condition had resolved.  There is no subsequent indication of any shoulder disability until the Veteran filed his claim in August 2010.  Furthermore, there is no evidence of arthritis in the shoulder, and presumptive service connection for a chronic disability is therefore not available under 38 C.F.R. §§ 3.307, 3.309(a).  For these reasons, the Board finds that the evidence weighs against a finding that a left shoulder strain is related to service, and service connection is therefore denied.

Skin Disability of the Feet

The Veteran claims service connection for a skin disability of the feet, claimed as bilateral tinea pedis.  

Service treatment records refer to tinea pedis in a list of chronic problems, but no records reflect any diagnosis or treatment.  At his June 2009 report of medical history upon separation, he reported a history of a rash on his arm and denied any other current skin conditions.

The Veteran underwent a VA examination in October 2010.  He reported a history of tinea pedis which he first noticed in 2007 while required to wear heavy boots in boot camp.  He reported itching and flaking of his feet.  He stated that currently his symptoms were intermittent and worse with sweating.  He had treated his feet with over-the-counter medication.  Based on physical examination the examiner diagnosed mild hyperkeratosis on the bilateral feet with no evidence of scaling or tinea pedis.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current hyperkeratosis of the feet arose in service.  While the October 2010 VA examiner found no current tinea pedis disability, no opinion was offered as to the hyperkeratosis diagnosed.  Service treatment records show a history of tinea pedis, but the references are vague, and there is no explanation by the examiner on the relationship between this in-service diagnosis and his current hyperkeratosis.  Absent such an opinion, the Board finds that the Veteran's vague in-service diagnosis is at least as likely as not a misdiagnosis of his current hyperkeratosis of the feet.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hyperkeratosis of the feet arose in service, and service connection is therefore granted.

Hearing Loss

The Veteran claims service connection for bilateral hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records reflect that at his December 2006 induction examination, audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
0
0
5

A subsequent January 2007 reference audiogram revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
0
0
LEFT
5
-5
-5
-5
5

Prior to separation, in May 2009 two audiograms were conducted two days apart from each other.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
5
15
LEFT
10
0
5
0
0




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
0
0
0
LEFT
5
0
5
0
10

The Board finds that the evidence weighs against a finding of a current hearing loss disability.  The Veteran reported hearing loss at separation from service, but contemporary examination showed no hearing loss under 38 C.F.R. § 3.385.  The Veteran has not reported worsening of his hearing since that examination to VA directly or to his treatment providers.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current hearing loss disability and service connection must therefore be denied.



[CONTINUED ON THE NEXT PAGE]

ORDER

An initial evaluation of 50 percent, but not in excess thereof, for an acquired psychiatric disability, to include dysthymic disorder, for the period on appeal prior to December 3, 2015, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 70 percent for an acquired psychiatric disability, to include dysthymic disorder, from December 3, 2015, is denied.

An initial evaluation in excess of 10 percent for residuals of surgery for a strain of the right 4th finger is denied.

An initial compensable evaluation for bilateral shin splints is denied.

Service connection for a left shoulder strain is denied.

Service connection for hyperkeratosis of the feet is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that remand is necessary for further development of the appellant's claim for service connection for a low back disability.  

Service treatment records reflect that at the Veteran's June 2009 report of medical history upon separation, he reported back pain that had resolved after he had been treated in service.  Ten days later he was treated for lower back pain but was given no diagnosis beyond the symptom of pain.

The Veteran underwent a VA examination in November 2010.  He reported that he developed a lower back condition due to prolonged physical military activity, specifically prolonged standing, walking running, climbing, jumping, lifting, and running.  He reported moderate intermittent pain with numbness, tingling, weakness, and fatigue radiating down both legs, occurring three to four times daily and lasting one hour.  Gait was normal.  He was diagnosed with a lumbar sacral strain with limited motion.  The examiner opined that this disability was not related to service, as there was no evidence of a disability noted at discharge.

VA treatment records reflect that in September 2011 the Veteran reported low back pain.  He was diagnosed with low back pain and referred for x-rays.  A November 2011 physical therapy record reflects that these x-rays were normal.

The Board finds that remand is necessary to obtain an adequate opinion from a VA examiner.  Although the VA examiner opined that the Veteran's lumbar strain was unrelated to service, the examiner failed to account his treatment for back pain several days after his separation examination but prior to his discharge.  As such, remand is appropriate to obtain a medical opinion which addresses this treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Return the claims file to the VA examiner who conducted the November 2010 VA examination.  If that examiner is unavailable, send the file for review to an appropriate examiner.  

The claims file must be reviewed by the examiner.  If the examiner deems a new examination is necessary for an opinion, such an examination shall be schedule for the Veteran.  

Following a review of the claims file and any clinical examination results, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's lower back disability is related to service, with specific reference to the June 2009 reports of back pain reflected in the Veteran's service treatment records just prior to discharge buy after the separation examination report.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above instructions, along with any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


